Jenkins, Justice.
1. “Every conveyance of real or personal estate, by writing or otherwise, . . had or made with intention to delay or defraud creditors, and such intention known to the party taking,” is “fraudulent in law against creditors, . . and as to them null and void.” . . “A bona fide transaction on a valuable consideration, and without notice or ground for reasonable suspicion, shall be valid.” Code, § 28-201 (2). “Every voluntary deed or conveyance, not for a valuable consideration, made by a debtor insolvent at the time of such conveyance,” is void as to creditors. § 28-201 (3). “When a transaction between husband and wife shall be attacked for fraud by the creditors of either, the onus shall be on the husband and wife to show that the transaction was fair.” § 53-505; Moore v. Loganville Mercantile Co., 184 Ga. 351 (2) (191 S. E. 121), and cit.; Tucker v. Talmadge, 186 Ga. 798 (199 S. E. —). As against creditors, transactions between husband and wife should be closely scanned, and the utmost good faith must be made to appear. Rountree v. Lathrop, 69 Ga. 757 (b); Booher v. Worrill, 57 Ga. 235, 238; Shorter v. Methvin, 52 Ga. 225 (2).
2. “If the wife shall have a separate estate, and shall purchase property from persons other than her husband, and the property shall be levied on as the property of the husband, the onus shall be upon the creditor to show fraud or that the wife did not have the means wherewith to purchase the property.” *802Code, § 53-505. “The consideration of a deed may always be inquired into when the principles of justice require it.” § 29-101.
3. Giving application to the above principles of law, where it has been made to appear without dispute that a wife, with the consent of her husband and with his assistance as her agent, had acquired a separate estate, and from the proceeds of such separate estate had purchased two tracts of land from third persons, thereby acquiring title thereto in her own name, and that subsequently, in exchanging the two tracts of land for another and different tract owned by a different third person, the husband, acting in the transaction as agent for his wife, did without her knowledge or consent have the title of the property represented by the new deed, taken in the exchange, executed jointly to himself and his wife; and where it further appears that very shortly thereafter, and immediately upon her discovery that the title to the property taken in exchange had not been made to her alone but to her and her husband jointly, the wife protested to her husband, and, in response to such protest, received from him a quitclaim deed to the property taken in exchange, stating as its consideration the natural love and affection of the husband- for the wife, the wife, upon showing without dispute the facts above set forth, could explain the true consideration of the quitclaim deed, and, upon so doing, was entitled as a matter of law to prevail in her claim to the propertj', as against a creditor of her husband. Consequently the court did not err in directing the verdict against the plaintiff in fi. fa., and in favor of the claimant wife.

Judgment affirmed.


All the Justices concur.